Name: Commission Implementing Regulation (EU) No 430/2014 of 25 April 2014 on the issue of licences for importing rice under the tariff quotas opened for the April 2014 subperiod by Implementing Regulation (EU) No 1273/2011
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  cooperation policy;  tariff policy;  plant product;  trade;  America
 Date Published: nan

 26.4.2014 EN Official Journal of the European Union L 125/70 COMMISSION IMPLEMENTING REGULATION (EU) No 430/2014 of 25 April 2014 on the issue of licences for importing rice under the tariff quotas opened for the April 2014 subperiod by Implementing Regulation (EU) No 1273/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Having regard to Commission Implementing Regulation (EU) No 1273/2011 of 7 December 2011 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (2), and in particular the first paragraph of Article 5 thereof, Whereas: (1) Implementing Regulation (EU) No 1273/2011 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex I to that Implementing Regulation. (2) April is the second subperiod for the quota provided for under Article 1(1)(a) of Implementing Regulation (EU) No 1273/2011. (3) The notifications sent in accordance with point (a) of Article 8 of Implementing Regulation (EU) No 1273/2011 show that, for the quota with order number 09.4130, the applications lodged in the first 10 working days of April 2014 under Article 4(1) of that Implementing Regulation cover a quantity greater than that available. The extent to which import licences may be issued should therefore be determined by fixing the allocation coefficient to be applied to the quantity requested under the quota concerned. (4) Those notifications also show that, for the quotas with order number 09.4127  09.4128  09.4129, the applications lodged in the first 10 working days of April 2014 under Article 4(1) of Implementing Regulation (EU) No 1273/2011 cover a quantity less than that available. (5) The total quantity available for the following subperiod should also be fixed for the quotas with order number 09.4127  09.4128  09.4129  09.4130, in accordance with the first subparagraph of Article 5 of Implementing Regulation (EU) No 1273/2011. (6) In order to ensure sound management of the procedure of issuing import licences, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quota with order number 09.4130 referred to in Implementing Regulation (EU) No 1273/2011 lodged in the first 10 working days of April 2014, licences shall be issued for the quantity requested, multiplied by the allocation coefficient set out in the Annex to this Regulation. 2. The total quantity available for the following subperiod under the quotas with order number 09.4127  09.4128  09.4129  09.4130, referred to in Implementing Regulation (EU) No 1273/2011, is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 325, 8.12.2011, p. 6. ANNEX Quantities to be allocated for the April 2014 subperiod and quantities available for the following subperiod under Implementing Regulation (EU) No 1273/2011 Quota of wholly milled or semi-milled rice covered by CN code 1006 30 as provided for in Article 1(1)(a) of Implementing Regulation (EU) No 1273/2011: Origin Order number Allocation coefficient for the April 2014 subperiod Total quantity available for the July 2014 subperiod (kg) United States 09.4127  (1) 28 348 416 Thailand 09.4128  (1) 9 942 723 Australia 09.4129  (1) 567 310 Other origins 09.4130 0,81836 % 0 (1) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable.